BioAmber Announces Changes to its Board of Directors, the Appointment of a Chief Financial Officer and the Results of its Annual Stockholders Meeting MONTREAL, Canada, May 15, 2017- BioAmber Inc. (NYSE: BIOA) (TSX: BIOA), a leader in renewable materials, today announced that Robert Frost is joining its board of directors, effective today. Mr. Frost will fill one of the board seats vacated by the resignations of Jean-Francois Huc and George F.J. Gosbee effective May 12, 2017 and May 11, 2017, respectively.Mr. Frost is a Partner at Naxos Capital Partners, one of the Company’s largest stockholders.Mr. Frost brings extensive financial experience and deep knowledge of the Company, its business and its industry. Mr. Frost has been elected a Class II director, to hold office until the 2018 annual meeting of stockholders. Please refer to the Company’s recently filed Current Report on Form 8-K for additional information related to the changes to the Company’s board of directors.
